t c memo united_states tax_court john allen and glenna a lyle petitioners v commissioner of internal revenue respondent docket no filed date john allen lyle and glenna a lyle pro sese gerald l brantley for respondent memorandum findings_of_fact and opinion gerber judge respondent by means of a statutory_notice_of_deficiency determined a deficiency in petitioners income_tax of dollar_figure and a sec_6662 penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration and all rule references are to this court's rules_of_practice and procedure the issues for our consideration are whether the correspondence in this case from respondent's employee estopped respondent from determining a deficiency in petitioners' federal_income_tax whether respondent correctly determined that petitioners must recognize income from social_security_benefits in the amount of dollar_figure for the taxable_year whether petitioners are entitled to deduct dollar_figure in alleged job-hunting expenses whether petitioners are entitled to deduct temporary_living_expenses of dollar_figure whether petitioners' gambling_losses are limited to their income from gambling for taxable_year and whether petitioners are liable for the accuracy-related_penalty under sec_6662 separate findings_of_fact and opinion are hereafter set forth with respect to each of the first five issues those portions of the stipulation of facts that pertain to a particular issue are incorporated by this reference in the findings_of_fact for the issue to which they relate it refund letter findings_of_fact at the time of the filing of the petition in this case petitioner john allen lyle resided in el paso texas petitioner glenna a lyle resided in nashville tennessee glenna a lyle is a petitioner in this case because she joined in filing federal_income_tax returns with her husband john allen lyle petitioner on date petitioners sent a letter to the problem resolution office of the internal_revenue_service concerning the status of their request for refund on their additional amended income_tax return filed for the problem resolution caseworker replied ina letter dated date that the refund had been allowed and indicated that it would be used to offset petitioners’ tax account the letter further indicated that since only dollar_figure of the dollar_figure refund from was needed to full pay the account you will also receive a refund for of dollar_figure opinion we must decide whether the letter from respondent's caseworker estops respondent from determining a deficiency for petitioners’ federal_income_tax petitioners assert that because the letter indicated that only dollar_figure was needed to full pay petitioners' federal tax_liability respondent has forfeited the right to determine a deficiency for petitioners' federal_income_tax respondent contends that the doctrine_of equitable_estoppel should not be applied in this case we agree with respondent the doctrine_of equitable_estoppel is applied against the government only with utmost caution and restraint see 90_tc_684 taxpayers must prove at least the following elements before courts will apply equitable_estoppel against the government a false representation or wrongful misleading silence by the party against whom the estoppel is claimed an error in a statement of fact and not in an opinion or statement of law the taxpayer's ignorance of the true facts the taxpayer's reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is being claimed see 104_tc_13 supplemented by 104_tc_417 petitioners have failed to establish that all of the elements for equitable_estoppel have been satisfied the correspondence which petitioner relies on to support his contention simply described how the allowed refund for would be applied to petitioners' tax account the correspondence did not make any representation that petitioners owed no additional tax therefore petitioners have failed to establish that there has been a false representation by respondent moreover it was not reasonable for petitioners to rely on the letter from respondent's caseworker for the proposition that petitioners owed no additional income_tax for the letter was written in response to petitioners' request for refund on an amended income_tax return filed for the letter does not purport to be a determination regarding petitioners return and does not state that petitioners' income_tax return has been accepted as filed nor does it address any of the specific issues encompassed in the notice_of_deficiency accordingly respondent is not estopped from determining a deficiency in petitioners' income_tax il social_security_benefits findings_of_fact petitioners reported receiving social_security_benefits of dollar_figure on their income_tax return petitioners did not however compute the taxable_portion of their social_security_benefits to be included in their gross_income respondent treated their failure to enter the taxable_portion as a computational adjustment and determined that the taxable_portion of the benefits was dollar_figure opinion sec_86 governs the taxability of social_security_benefits applying that section respondent determined that the taxable_portion of the benefits was dollar_figure petitioners do not dispute the accuracy of respondent's calculation rather petitioners argue that the taxation of social_security_benefits is an ex post facto law in violation of article i of the constitution their position has no merit the prohibition against ex post facto laws applies only to penal legislation that imposes or increases criminal punishment for conduct predating its enactment see 342_us_580 the ex post facto clause is not applicable ina civil context see 225_us_227 accordingly sec_86 does not violate the ex post facto clause of the constitution iii job-hunting expenses findings_of_fact in date petitioners moved to nashville tennessee from el paso texas after mrs lyle accepted a job in nashville petitioner who had years of experience as an el paso public school teacher attempted to find employment in the nashville area from january to date petitioner had three interviews with the following prospective employers three springs wilderness program a christian academy and the metro nashville school district at the time of the interviews petitioner was living in an apartment in nashville petitioner drove the following distances one way for his three interviews miles for the first interview miles for the second interview and miles for the third interview none of the interviews resulted in employment on date petitioner left nashville for las vegas nevada for the joint purposes of gambling and finding a job in the teaching profession mrs lyle remained in nashville petitioner drove to las vegas from nashville a distance of about big_number miles petitioner had three job interviews while in las vegas the first job interview was in bull head city arizona a distance of about miles from the hotel that petitioner was residing in the record does not disclose the distances petitioner traveled for his second and third interviews petitioner was unable to secure a teaching position in the las vegas area while in las vegas petitioner contacted a high school principal he knew in el paso texas who hired petitioner over the telephone petitioner gambled every day from his arrival in april until he left nevada for el paso texas in late date petitioners claimed dollar_figure in job-hunting expenses on their federal_income_tax return respondent disallowed the claimed expenses opinion sec_162 permits a deduction for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business including traveling expenses which include amounts expended for meals_and_lodging other than amounts that are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business in addition to deducting expenses relating to temporary employment away from home a taxpayer may also deduct expenses_incurred in seeking employment see 54_tc_374 these expenditures are deductible under sec_162 regardless of whether employment is obtained see 58_tc_219 deductible job-seeking expenses can include travel_expenses while away from home see kozera v commissioner tcmemo_1986_604 the deduction for expenses_incurred away from home is intended to mitigate the burden of a taxpayer who because of the travel requirements of his trade_or_business must maintain two places of abode and therefore must incur duplicate living_expenses see 85_tc_462 affd without published opinion 807_f2d_177 9th cir in order to be allowed as a deduction under sec_162 a taxpayer must establish that the travel_expenses were reasonable and necessary incurred while away from home and incurred in pursuit of a trade_or_business see 86_tc_589 petitioners claimed substantial amounts attributable to lodging food travel postage long-distance telephone calls and car insurance as job- hunting expenses these expenses were incurred during the period january through date respondent has two alternative theories for denying the job- hunting expenses first respondent contends that petitioner had no tax_home in and therefore none of the traveling expenses can be deducted because they were not incurred while away from home id in the alternative respondent contends that even if petitioner's tax_home was nashville only the portion of the expenses directly attributable to job hunting are deductible generally a taxpayer's home for purposes of sec_162 sec_1s the city or location of his or her principal_place_of_business and not where his or her personal_residence is located see 74_tc_578 however an employee without a principal_place_of_business may treat a permanent place of residence at which he incurs substantial continuing living_expenses as his tax_home see 49_tc_636 nevertheless where a taxpayer has neither a principal_place_of_business nor a permanent place of residence a taxpayer has no tax_home from which to be away such taxpayers' homes are wherever they happen to be see 513_f2d_697 6th cir affg tcmemo_1974_160 barone v commissioner supra while the subjective intent of taxpayers is to be considered in determining whether they have tax homes this court and others consistently have held that the objective financial criteria bear a closer relationship to the underlying purpose of the deduction see barone v commissioner supra pincite whether petitioner had a tax_home is a factual question and the burden_of_proof is on petitioner see rule a -- - in the present case petitioner's testimony pertaining to these objective factors was vague at best petitioner testified concerning his expenditures in nashville and las vegas however his explanations were lacking in meaningful detail although petitioner did not have a principal_place_of_business during much of several objective factors indicate that nashville during the period from january through date was petitioner's permanent place of residence first petitioners resided in nashville from date through date a period of months second during the period beginning january and until date petitioners paid rent on an apartment in nashville a substantial living expense a job-hunting expenses in nashville since nashville was petitioner's permanent place of residence he was not away from home during his job-searching in nashville and therefore the expenditures_for lodging in nashville are not deductible petitioner drove a total of miles to various job interviews in the nashville area and is entitled to a travel deduction of dollar_figure as a job-hunting expense miles time sec_30 cents per mile see revproc_94_73 1994_ 2_cb_816 no amount for meals postage long-distance telephone calls or car insurance is allowable because petitioner has not substantiated that these expenses were related to his job-hunting b job-hunting expenses in las vegas petitioner also claimed significant travel_expenses for the period beginning april through date since we have determined that petitioner's tax_home was nashville the expenses must be allocated between petitioner's gambling and job-hunting activities it is difficult to discern the amount of time petitioner spent on his gambling versus his job-hunting activities considering all of the facts and circumstances we conclude petitioner spent approximately one-quarter of his time job-hunting in las vegas accordingly petitioner is entitled to a dollar_figure deduction for food and lodging no amount for postage long-distance telephone calls or car insurance is allowable because petitioner has not substantiated that these expenses were related to his job-hunting if an employee travels to an area to seek new employment and also engages in personal activities traveling expenses are deductible only if the trip is related primarily to seeking new employment see sec_1_162-2 income_tax regs the amount of time during the period of the trip that is spent on personal activity compared to the amount of time spent on seeking new employment is important in determining whether the trip is primarily personal see id petitioner spent most of his time in las vegas gambling rather than seeking new employment accordingly petitioner is not entitled to deduct his travel_expenses from nashville to las vegas petitioner drove a total of miles to his job interview in bull head city arizona and is entitled to a travel deduction of dollar_figure as a job-hunting expense miles time sec_30 cents per mile see revproc_94_73 1994_ 2_cb_816 iv temporary_living_expenses findings_of_fact after accepting a teaching position in el paso texas over the telephone petitioner left las vegas in late date petitioner's job commenced on date as of date years after the job commenced petitioner continued to reside in el paso and his wife continued to reside in nashville opinion petitioner asserts that he is entitled to deduct dollar_figure in living_expenses as temporary_living_expenses these expenses were incurred during the period from august through date petitioner contends that he is entitled to deduct his living_expenses during this period because he lived in el paso for less than months during we find petitioner's argument to be flimsy and farfetched the fact that petitioner lived at a certain address for less than months during the taxable_year is not necessarily relevant or important to the question of whether he is entitled to deduct living_expenses an employee employed temporarily at a distance from his home is allowed to deduct the costs of meals_and_lodging at his temporary job site on the theory that he is away from home 55_tc_783 as discussed previously the purpose of this rule is to mitigate the hardship suffered by taxpayers who must maintain two places of abode and therefore incur duplicate living_expenses see barone v commissioner supra however an employee who accepts employment of an indefinite duration cannot deduct living costs at the distant job site see 358_us_59 in addition when a husband and wife are employed or conduct business indefinitely in two widely separated locations they cannot deduct living_expenses incurred at either site see 67_tc_1 petitioner has not established that his job in el paso was temporary he offered no evidence that the teaching position was for a limited time after which he intended to return to nashville on the contrary the entire record indicates that el paso had become petitioner's principal_place_of_business following his move from las vegas petitioner arrived in el paso in late july for a job commencing on date as of date years after the job commenced petitioner continued to reside in el paso accordingly petitioners are not entitled to deduct the dollar_figure in living_expenses as temporary_living_expenses v gambling_losses findings_of_fact petitioner gambled every day from april until he left las vegas in late date petitioners claimed gaming wins of dollar_figure and gambling expenses and losses of dollar_figure on their federal_income_tax return respondent disallowed petitioners' gambling expenses and losses in excess of gambling winnings opinion petitioners maintain that pursuant to sec_162 the net wagering losses represented a deductible trade_or_business expense respondent contends that the deduction of net wagering losses is precluded by sec_165 we agree with respondent sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions in other words a taxpayer is not entitled as a matter of law to deduct a net gambling loss petitioner relies on 480_us_23 for the proposition that net gambling_losses are properly deductible in full as trade_or_business_expenses under sec_162 petitioners' discussion of groetzinger ignores the fact that the sec_165 restriction was not at issue in groetzinger the issue in groetzinger was whether a full-time gambler who made wagers solely on his own account was engaged in a trade_or_business under sec_162 for purposes of treating his gambling_losses as a tax preference item under the minimum_tax scheme governed by sec_55 and sec_56 see valenti v commissioner tcmemo_1994_483 petitioners are not entitled to gambling_losses in excess of their income from gambling ’ vi accuracy-related_penalty under sec_6662 respondent also determined that petitioners were negligent and liable for an accuracy-related_penalty under sec_6662 sec_6662 and b imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence or disregard of rules or regulations in determining whether petitioners were negligent in the preparation of their returns we take into account petitioner's tax experience petitioner a self-proclaimed trained tax specialist should have realized that the deduction of months of living_expenses as job-hunting expenses after a limited job- hunting effort was not reasonable combining that with petitioner's gambling_losses presents a situation that was too petitioners made several other arguments which we found to be outlandish such as their request for dollar_figure billion in punitive_damages to the extent we have not addressed petitioners' other arguments we find them to be without merit -- - good to be true within the meaning of sec_1 b income_tax regs accordingly petitioners are liable for the sec_6662 penalty to reflect the foregoing decision will be entered under rule
